DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,849,389 issued to Lunsford in view of US 2014/0329059 issued to Johnson, US 4,771,497 issued to Fleissner, US 2003/0157295 issued to Burns, Jr. et al., and US 2014/0162018 issued to Lunsford et al.
Lunsford ‘389 discloses carpet coating compositions comprising an aqueous emulsion binder prepared from an emulsion polymerization of ethylene monomer, vinyl ester monomer, and a non-reactive monomer (abstract and col. 6, lines 31-34).  The coating compositions are useful for making carpets and carpet tiles (col. 1, lines 55-56).  The composition is effective in maintaining sufficient tuft-bind properties in a tufted carpet and provides adhesion to polyvinyl chloride (PVC) plastisols (col. 2, lines 15-19 and 30-33).  Suitable carpets include tufted carpets comprising pile yarns tufted into a primary backing, wherein said carpet coating composition is coated onto the back of a tufted primary backing (col. 2, lines 47-50 and lines 61-67).  The tufted carpet may include a secondary backing (col. 3, lines 2-5).  Specifically, the secondary backing may be a woven or nonwoven fabric (e.g. polyolefin or polyester), a foam layer (e.g., polyurethane, polyolefin, or PVC), a hot melt layer, a bitumen layer, or a PVC layer (col. 6, line 55-col. 7, line 14).  In some embodiments (e.g., bitumen or PVC), the secondary backing includes a fiberglass scrim to provide dimensional stability (col. 7, lines 8-12).  The secondary backing may be applied to the wet precoated primary backing (i.e., sequential application) or applied with a separate adhesive to the dried precoat layer (col. 6, lines 58-63).  Note the reference does not teach a different adhesive composition for said separate adhesive layer.  As such, it is reasonable to presume said separate adhesive layer is of the same composition as the precoat adhesive layer.  In exemplary embodiments, the precoat is applied in an amount of 25-30 oz/yd2 (osy).
Thus, Lunsford ‘389 teaches a method of making a carpet or carpet tile comprising (a) providing a tufted primary backing, (b) applying a precoat adhesive layer in liquid form and drying said precoat, (c) applying a separate secondary adhesive layer, said adhesives comprising an aqueous dispersion of a copolymer of vinyl acetate and ethylene formed by emulsion polymerization, (d) providing a fiberglass scrim, and (e) applying a secondary outer backing comprising PVC, bitumen, polyolefin, or polyurethane.  In other words, Lunsford ‘389 teaches the invention of claims 1-6 and 9 with the exception that the secondary adhesive layer is applied while the precoat adhesive is still in liquid form (i.e., prior to drying thereof).  However, such wet-on-wet applications of adhesive layers is well known in the art of coatings.  
For example, Johnson discloses an ornamented design for a textile substrate comprising applying a film-forming adhesive in liquid form as a bottom adhesive layer, applying a decorative small grain particles thereon, and applying a top adhesive layer onto the bottom adhesive layer (abstract).  The top adhesive layer is applied in a wet-on-wet application process, wherein the bottom adhesive layer is still wet when the top layer is applied, which allows the two adhesive layers to merge into a homogeneous layer (section [0042]).
Additionally, Fleissner discloses a process and apparatus for continuous treatment of length of textile materials, such as carpets (title).  Said continuous process includes backing the carpet in a wet-on-wet process without an expensive drying step (abstract).  Specifically, after a dyeing step, a precoat is applying to the backside of the carpet and a second coating of a foam is applied thereto with an optional secondary backing adhered thereto, before drying the coated carpet (col. 1, line 53-col. 2, line 12).  The figure shows an apparatus for making the carpet with a wet-on-wet backing, wherein a precoat is applied to the back of the carpet with one or two kiss roller units 9 and 10 (col. 3, lines 24-29).  The carpet is then transported to a second tier wherein another precoat (i.e., adhesive) layer is applied by the coater knife in unit 11 prior to being dried in tentering frame 12 (col. 3, lines 29-37).  
Also, Burns teaches tufted carpet tile comprising a tufted primary backing, an adhesive vinyl precoat layer, an intermediate adhesive coat, a fiberglass nonwoven stabilizer, and a secondary backing (abstract and Figures 1 and 2).  The process of making the carpet tile uses a one step process that is easy to control and does not require elevated temperatures (sections [0021] and [0042]).  The wet-on-wet application of the intermediate and secondary backing coatings imparts superior delamination strength (sections [0021] and [0034]).  The precoat layer may be a latex, EVA, PVC, acrylic, or hot melt adhesive (section [0044]).  The intermediate adhesive coat may be the same material as the secondary backing, preferably a polymer or copolymer of a vinyl compound, and is applied in liquid form (sections [0045] and [0046]).  The stabilizer or reinforcement layer is generally placed on the bottom surface of the intermediate backing while said intermediate backing is still in a liquid or gel state (i.e., sequential application) and the secondary backing applied thereto (section [0047]).  
Furthermore, Lunsford 2014 teaches a carpet comprising a tufted primary backing, a precoat adhesive, a second skipcoat adhesive layer, and a scrim backing (abstract).  Lunsford 2014 teaches it is known in the art to attach a scrim to a precoated carpet backing by applying a skipcoat adhesive to the scrim and then applying the coated scrim to the precoated tufted primary backing (section [0004]).  In particular, Lunsford 2014 teaches a carpet wherein the scrim backing is attached to the carpet via the skipcoat adhesive by applying said skipcoat adhesive directly to the scrim and then marrying the adhesive coated scrim to the still wet precoat composition (sections [0065] and [0066]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lunsford ‘389 process with a wet-on-wet adhesive application process (i.e., omitting the precoat drying step and applying the secondary adhesive layer to the still wet precoat), as is known in the art and evidenced by the cited Johnson, Fleissner, Burns, and Lunsford 2014 references.  Such a modification would have yielded predictable results to the skilled artisan (e.g., elimination of a costly drying step, forming a homogenous adhesive layer, and improved delamination strength between layers).  Therefore, claims 1-6 and 9 are rejected as being obvious over the cited prior art.  
Regarding claim 7, Lunsford’389  teaches the secondary backing, which may include a reinforcement scrim, may be applied to the wet precoated primary backing (i.e., sequential application) or applied with a separate adhesive to the dried precoat layer.  Additionally, Burns teaches the stabilizer or reinforcement layer is generally placed on the bottom surface of the intermediate backing while said intermediate backing is still in a liquid or gel state (i.e., sequential application).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the scrim and the secondary adhesive layer of Lunsford in a sequential manner as suggested by the prior art.  Such a modification would have yielded predictable results to the skilled artisan (e.g., control of process by applying each layer separately).  Thus, claim 7 is also rejected as being obvious over the cited prior art.  
Regarding claim 8, as noted above, Lunsford ‘389 teaches the secondary backing, which may include a reinforcing scrim, may alternately be applied with the separate (i.e., secondary) adhesive to the precoat layer.  While not an explicit teaching that the secondary adhesive is applied to the reinforcing scrim before both are applied to the precoat adhesive on the primary backing layer, such a process of applying a scrim to a precoated carpet backing is known in the art.  For example, as noted above, Lunsford 2014 teaches a scrim backing attached to a carpet via a skipcoat adhesive by applying said skipcoat adhesive directly to the scrim and then marrying the adhesive coated scrim to the still wet precoat composition (sections [0065] and [0066]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the secondary adhesive layer directly to the scrim prior to adhering both to the wet precoated tufted primary backing as is known in the art and evidenced by Lunsford 2014.  Such a modification would have yielded predictable results to the skilled artisan (e.g., bonding of a reinforcing scrim to a precoated tufted carpet).  Thus, claim 8 is also rejected as being obvious over the cited prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 26, 2022